Citation Nr: 1229797	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-50 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity claimed as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity claimed as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity claimed as secondary to service-connected diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity claimed as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the RO first adjudicated the claims on appeal in a November 2007 rating decision.  However, additional evidence was received following the rating decision and the claims were readjudicated by the January 2009 rating decision.  The Veteran submitted a timely notice of disagreement with respect to the January 2009 rating decision and, therefore, the January 2009 rating decision is on appeal.    

The Veteran initially requested a hearing before the Board in connection with his appeal.  However, the Veteran withdrew his request for a hearing.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2011).

Finally, the Board acknowledges that additional evidence, consisting of VA treatment records, was associated with the claims file following the November 2009 statement of the case.  However, the VA treatment records do not provide any information relevant to the claims on appeal.  Therefore, a waiver of initial RO review of this evidence is not required.  38 C.F.R. § 20.1304 (2011).  




FINDING OF FACT

The most persuasive medical evidence reveals that the Veteran is not diagnosed with peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).

2.  Peripheral neuropathy of the right lower extremity was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).

3.  Peripheral neuropathy of the left upper extremity was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310  (2011).

4.  Peripheral neuropathy of the right upper extremity was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.      § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that VA's duty to notify with respect to the Veteran's claims for service connection was satisfied by letters sent to the Veteran in June 2007 and June 2009.  The letters addressed all of the notice requirements and the June 2007 letter was sent prior to the initial unfavorable decision by the AOJ in January 2009.  The Board notes that the June 2009 letter was sent after the rating decision on appeal.  However, the claim was readjudicated by the November 2009 statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the appellant also has been satisfied in this case.  Service treatment records, Social Security Administration (SSA) records, and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  In addition, the Veteran was afforded a VA diabetes mellitus examination in August 2007.  The examiner found that there was no evidence of peripheral neuropathy.  The VA examination is adequate as the examiner reviewed the claims file, examined the Veteran, and determined that peripheral neuropathy was not present.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).In addition, the RO obtained another opinion as to whether the Veteran was diagnosed with peripheral neuropathy.  The December 2008 VA physician reviewed the claims file and opined that the Veteran was not diagnosed with peripheral neuropathy.  The Board finds that the opinion is adequate as the examiner reviewed the records that noted a diagnosis of neuropathy and provided a medical opinion based on the review of the records and examination.  See Barr, id. The Board acknowledges that a VA medical opinion was not obtained with respect to whether any peripheral neuropathy is related to the Veteran's service-connected diabetes mellitus type II.  However, as explained above, the most persuasive medical evidence indicates that the Veteran is not diagnosed with peripheral neuropathy.  Accordingly, the Veteran does not have a current disability and it is not necessary to obtain a medical opinion as to its etiology.  38 C.F.R. § 3.159(c)(4)(i).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran contends that his peripheral neuropathy of the left lower extremity, right lower extremity, left upper extremity, and right upper extremity is proximately caused by his service-connected diabetes mellitus type II.  He has not made any statements related to direct service connection and, therefore, direct service connection will not be addressed.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the October 2006 VA treatment record noted that the Veteran had a normal neurological examination except for the findings of peripheral neuropathy probably due to diabetes mellitus.  In an August 2007 VA treatment record, the Veteran reported pain radiating down his right leg from his back.  

The Veteran was afforded a VA diabetes mellitus examination in August 2007.  The examiner noted that as far as the Veteran's peripheral nerves were concerned, he complained of pins and needles and paresthesias of his feet, but there was no numbness, burning, or pain.  On examination, the cranial nerves II-XII were intact.  Motor examination revealed good strength of the upper and lower extremities.  In addition, the sensory examination to pinprick and light touch was intact bilaterally, upper and lower extremities.  The impression was listed as non-insulin dependent diabetes mellitus type II with no evidence of peripheral neuropathy.  In an addendum to the examination report, the examiner stated that the Veteran underwent a diabetes/peripheral nerves examination.  It was found that pinprick and light touch were intact bilaterally of the upper and lower extremities despite the Veteran's complaint of paresthesias to his feet.  The Veteran also complained of left arm and back pain radiating into the right leg.  Based on these complaints, the Veteran also underwent an EMG of the right lower extremity.  The EMG of the right lower extremity was normal.  Therefore, there was no evidence of peripheral neuropathy of the upper or lower extremities based on a negative objective test of both the upper and lower extremities and normal EMG of the right lower extremity.  

In a December 2008 opinion, a VA physician was asked to provide clarification.  The examiner noted that on October 31, 2006, the Veteran had an examination which reported decreased sensation to pinprick bilaterally on both lower extremities from the mid leg down, which was diagnosed as peripheral neuropathy secondary to diabetes mellitus.  Subsequently, on July 25, 2007, the Veteran was seen because of low back pain with radiation down the right leg which was treated with medication for neuropathy.  On August 27, 2007, the Veteran showed no objective evidence of peripheral neuropathy.  The physician noted that the Veteran had symptoms of peripheral neuropathy on examination of October 31, 2006.  On examination of July 25, 2007, the Veteran was found to have radiculopathy of low back pain radiating down to the right leg and given medication.  The physician noted that in August 2007there was no evidence of peripheral neuropathy.  The physician opined that the Veteran received medications for treatment of his pain stemming from his lumbar spine and not from diabetic neuropathy.  He also explained that he did not believe that the Veteran's findings were not present because they were being controlled by medication since there was no evidence of peripheral neuropathy secondary to diabetic neuropathy on the examination of July 25, 2007.  

A May 2009 VA treatment record noted the Veteran's diagnosis of diabetes mellitus and that he had diabetes mellitus for 6 years with neuropathy.  However, the neurological examination showed that there was no neurologic deficit.  

In reviewing the aforementioned medical evidence, the Board finds that the most persuasive evidence indicates that the Veteran does not have peripheral neuropathy.  The Board notes the diagnoses in the October 2006 and May 2009 VA treatment records.  However, the May 2009 VA treatment record is less probative as the accompanying neurological examination did not reveal any focal neurological deficit.  Therefore, it appears that the notation that the Veteran has had diabetes for 6 years with neuropathy is not based on testing or a physical examination.  In addition, the December 2008 VA physician specifically explained his opinion that the Veteran did not have peripheral neuropathy as evidenced by the VA examination of August 2007.  Therefore, the Board finds that the Veteran does not have peripheral neuropathy.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  Peripheral neuropathy is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Therefore, the Veteran's statements regarding that he has a current disability does not constitute competent evidence.  Moreover, even if the Veteran was competent to diagnose himself, the Board finds that the December 2008 VA physician's opinion is more persuasive.  The physician has medical expertise and determined that the Veteran did not have a diagnosed peripheral neuropathy based on review of the claims file.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current diagnosis of peripheral neuropathy, a preponderance of the evidence is against the Veteran's claims for service connection.  The benefit-of-the-doubt rule does not apply and the claims for service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the left lower extremity claimed as secondary to service-connected diabetes mellitus type II is denied.

Service connection for peripheral neuropathy of the right lower extremity claimed as secondary to service-connected diabetes mellitus type II is denied.

Service connection for peripheral neuropathy of the left upper extremity claimed as secondary to service-connected diabetes mellitus type II is denied.

Service connection for peripheral neuropathy of the right upper extremity claimed as secondary to service-connected diabetes mellitus type II is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


